Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, 7-20 are pending.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Prior Art of record fails to teach a Personal Sound Amplification System comprising: a Personal Sound Amplification Device (PSAD), wherein the PSAD includes, a power module having a power source, and a receiving module, wherein the receiving module includes a receiving module body having a receiving module body attaching means, and a module body top and defining a receiving module body cavity for containing module electronics, wherein the receiving module is configured to removably associate with a decorative jewelry cover, wherein the receiving module body attaching means is a module body magnet and the decorative jewelry cover attaching means is a jewelry cover magnet, and wherein the module body magnet and jewelry cover magnet are configured to magnetically interact to securely associate the jewelry cover with the receiving module body; and an external sound tube, wherein the external sound tube is associated with the module body top of the receiving module, as substantially described and connected with the other functional language recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLESHA DABNEY whose telephone number is (571)272-7494. The examiner can normally be reached Monday - Wednesday and Friday 10:30-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN S TSANG can be reached on 5712722957. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
For general questions such as application status, Monday–Friday, 8:30AM -5:00PM, inquiry to:
Local: 571-272-1000
Toll-Free: 800-786-9199
TTY: 800-877-8339

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks 
P O Box 1450 
Alexandria, VA 22313-1450 

Or faxed to: 
(703) 273-8300, for formal communications intended for entry and for informal or draft communications, please label "Proposed" or "Draft" when submitting an informal amendment. 

Hand-delivered responses should be brought to: 
Customer Service Window 
Randolph Building 
401 Dulany Street 
Alexandria, VA 22314

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
January 29, 2022
/PHYLESHA DABNEY/Patent Examiner, Art Unit 2653